COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 MARCELINO FRED RODRIGUEZ,                     '
                                                              No. 08-14-00032-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               292nd District Court
 THE STATE OF TEXAS,                           '
                                                             of Dallas County, Texas
                                               '
                            State.
                                               '               (TC# F-1122577-V)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until June 10, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Nanette Hendrickson, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 10, 2014.

       IT IS SO ORDERED this 14th day of May, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.